DETAILED ACTION
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The amendment filed 11/24/21 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: Claim 3, …”wherein said plurality of input switches have switchable conductive paths, said plurality of output switches have switchable conductive paths, and said buck-boost controller is electrically connected between said switchable conductive paths of said plurality of input switches and said switchable conductive paths of said plurality of output switches”. Claim 5. … “said buck-boost controller is electrically connected to said switchable conductive paths of said plurality of input switches independently from said switchable conductive paths of said plurality of output switches.”
Claim 6. … “wherein said buck-boost controller has an input electrically connected to said switchable conductive paths of said plurality of input switches, and said buck-output electrically connected to said switchable conductive paths of said plurality of output switches.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3 - 6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 3, …”wherein said plurality of input switches have switchable conductive paths, said plurality of output switches have switchable conductive paths, and said buck-boost controller is electrically connected between said switchable conductive paths of switchable conductive paths of said plurality of output switches”. 
Claim 5. … “said buck-boost controller is electrically connected to said switchable conductive paths of said plurality of input switches independently from said switchable conductive paths of said plurality of output switches.”
Claim 6. … “wherein said buck-boost controller has an input electrically connected to said switchable conductive paths of said plurality of input switches, and said buck-boost controller has an output electrically connected to said switchable conductive paths of said plurality of output switches.

Claim 4 inherit the same deficiency of the claim it depends upon.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Lam et al. (US 2005/0264271 A1) in view of Fawaz et al. (US 2015/0334800 A1).

         Lam et discloses the claimed invention except for controller with switching units. Fawaz et al. teaches a controller with switching units in Fig. 3.  Lam et al. disclose a single inductor multiple input multiple output switching converter and method in use in Figs. 1-8.

In regard to claim 3. A DC-DC converter ( Lam et al. Fig. 8, 80) comprising: a plurality of inputs (I/O1, I/O2); a plurality of outputs (I/O3, I/O4); a plurality of input switches (S1A, S2A); a plurality of output switches (S3B, S4B); two system switches (SGA, SGB); and a buck-boost controller (Fig. 1, L and 12) electronically connected via said plurality of output switches, to said plurality of outputs and said buck-boost controller electrically connected, via said plurality of said input switches, to said plurality of inputs; said buck-boost controller configured for electrically connecting said plurality of said input switches to said plurality of output switches, said buck-boost controller coupling said plurality inputs and said plurality of outputs for time control (see paragraphs 18-20 and 30-36) and wherein said plurality of input switches (S1A, S2A) have switchable conductive paths, said plurality of output switches (S3B, S4B) have switchable conductive paths, and buck-boost controller (Fig. 1, L and 12) is electrically connected between said switchable conductive paths of said plurality of input switches and said switchable conductive paths of said plurality of output switches (see Figure 1 and paragraph 19).


In regard to claim 4. The DC-DC converter according to claim 3, wherein said buck-boost controller ensures bidirectional switching (see paragraph 25).

In regard to claim 5. The DC-DC converter according to claim 3, wherein said buck-boost controller is electrically connected to said switchable conductive paths of said plurality of input switches independently form said switchable conductive path of said plurality of output switches (see Figure 1 and paragraph 19).

In regard to claim 6. The DC-DC converter according to claim 3, wherein said buck- boost controller has an input electrically connected to said switchable conductive paths of said plurality of input switches (S1A, S2A), and said buck-boost controller has an Page 3 of 11Application No. 16/651,600 Reply to Office Action of August 31, 2021 Amendment dated November 24, 2021 output electrically connected to said switchable conductive paths of said plurality of output switches (S3B, S4B).

Response to Arguments
Applicant’s arguments with respect to claims 3-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner has cited particular columns, line numbers and/or paragraphs in thereferences applied to the claims above for the convenience of the applicant. Althoughthe specified citations are representative of the teachings of the art and are applied tospecific limitations within the individual claim(s), other passages and figures may applyas well. 

It is respectfully requested from the applicant in preparing amendments or responses, to fully consider the references in their entirety as potentially teaching all or part of theclaimed invention, as well as the context of the passage as taught by the prior art and/ordisclosed by the Examiner. 
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied upon inorder to ensure proper interpretation of the newly added limitations and toverify/ascertain the metes and bounds of the claimed invention. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADOLF D BERHANE whose telephone number is (571)272-2077.  The examiner can normally be reached on 7:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADOLF D BERHANE/Primary Examiner, Art Unit 2838